ON REHEARING.
Seevers, J.
A rehearing is asked because of an alleged mistake in the foregoing opinion as to the character of the list prepared in 1857, by Mr. Steiger and the clerk, as above stated. It is further insisted that, if the title was withheld for the purpose of adjusting conflicting rights, the lands were not taxable, and that it makes no difference on what ground the title was withheld. Mr. Steiger, as has been said, was an employe of parties claiming adversely to the swamp land grant. It is evident the list referred to was prepared at his instance. There is no evidence tending to show it was filed in any office of the government.’ It is not certified by any officer thereof; it’is identified only by Mr. Steiger in his deposition, and where he obtained it is not stated. For aught that appears it may be the private paper of Steiger or the plaintiff. If this is not so why was it not properly certified by the proper officer. We think under such circumstances we were justified in designating said list as unofficial, and the work of an interméddler, for the purposes' of this case. - ' '.
We have been unable to discover any evidence emanating from the government, or any officer thereof, that the proper certificate as to the lands in' question was .withheld' because of the existence of this list, or that the government or any of its officers recognized that there was a conflict as to the lands in controversy. As a matter of fact there was no adverse claim made thereto, and it was only in cases where there were conflicting claims that the certificate was withheld for the .purpose of/ *248adjustment. It is true Mr. Steiger testifies that tbe understanding in the land office was that because of the existence of said list the title was withheld. But clearly this is not sufficient or competent evidence of such fact. It does not appear that any application was made for a certificate, and consequently it was never refused. No bad faith is imputed in mating- the list. The designation, then, that the lands were reported as “swamp” was a mistake made by Steiger, the agent of the defendant, or" of the party then claiming under the railroad grant, and because of this mistake no application for a certificate, it is presumed, was made. The whole difficulty was caused by the negligence of parties claiming under the railroad grant, and on this ground it is insisted that these lands were not taxable, and but for such negligence the lands in question, without doubt, would have been certified, and as before said would have been taxable. We are unwilling to hold that because of his own negligence a party can escape taxation.
The petition for a rehearing is overruled.